IN THE
                         TENTH COURT OF APPEALS

                                No. 10-21-00096-CV

     IN THE GUARDIANSHIP OF GLADYS MILDRED STORTINI,
                AN INCAPACITATED PERSON




                      From the County Court at Law No. 2
                             Brazos County, Texas
                             Trial Court No. 732-G


                          MEMORANDUM OPINION


      On April 29, 2021, Appellant Frank Allen filed a notice of appeal indicating his

desire to appeal from the trial court’s Order Appointing Permanent Guardian of the

Person signed on February 12, 2021, Order Creating Management Trust for the Benefit of

Gladys Mildred Stortini signed on February 12, 2021, and an Order Granting Permanent

Injunction signed on April 23, 2021.

      By letter dated June 15, 2021, the Clerk of this Court notified Appellant that the

docketing statement was past due and must be filed within 21 days from the date of the

letter. The June 15, 2021, letter warned Appellant that the appeal would be dismissed
without further notification unless, within 21 days from the date of the letter, a docketing

statement was filed. No docketing statement was received and filed. We also note that

Appellant has not paid for this Court’s fees associated with the appeal, nor has he paid

to have the reporter’s record prepared.

        Absent a specific exemption, the Clerk of the Court must collect filing fees at the

time a document is presented for filing. TEX. R. APP. P. 12.1(b); Appendix to TEX. R. APP.

P., Order Regarding Fees (Amended Aug. 28, 2007, eff. Sept. 1, 2007). See also TEX. R. APP.

P. 5; TEX. GOV’T CODE ANN. § 51.207(b); § 51.941(a) (West 2005); and § 51.208 (West Supp.

2011). Under these circumstances, we suspend the rule and order the Clerk to write off

all unpaid filing fees in this case. TEX. R. APP. P. 2. The write-off of the fees from the

accounts receivable of the Court in no way eliminates or reduces the fees owed

by Appellant.

        Accordingly, this appeal is dismissed. TEX. R. APP. P. 42.3(b).




                                                         MATT JOHNSON
                                                         Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Wright1
Appeal dismissed
Opinion delivered and filed August 4, 2021
[CV06]

1
 The Honorable Jim R. Wright, Senior Chief Justice (Retired) of the Eleventh Court of Appeals, sitting by
assignment of the Chief Justice of the Texas Supreme Court. See TEX. GOV'T CODE §§ 74.003, 75.002,
75.003.

In the Guardianship of Stortini                                                                    Page 2